Stuart, J.,
in his dissenting opinion in the case of Beebe v. The State, 6 Ind. 501, 553, in speaking of the title of the act, says : “ As the act under examination has a general design to which all its parts have an appropriate relation, it seems clear that it is not liable to this objection) This view is sustained by the uniform action of the legislature, since the adoption of the constitution, as will abundantly appear by reference to the various enactments of the present code, a few of which may be noticed. In the title of the act organizing this court, nothing is said about the time its terms, shall be held, the occupancy of rooms assigned to the judges, the appointment, of a Chief Justice, or the power of the judges to hold circuit courts, all of which are contained in the act, and each of which might be regarded either as an independent subject, or as appertaining to some other. The *162act for the appointment of the sheriff of this court provides for his fees and compensation, although there is a general law on the subject of fees and salaries. The act organizing circuit courts contains subjects quite as incongruous as any in this,-among which are the appointment and compensation ■of judges pro tem., the appointment of elisors, their oath and bond, although we have a general law on the subject of official bonds.
“ The following is the title of a very important act, to wit: ‘ An act to establish courts of common pleas, and defining the jurisdiction and duties of, and providing compensation for the judges thereof.’ Why was not the provision for compensation placed in the act in relation to fees and salaries, if this be a valid objection ? The bill which became that act was reported to the House of Representatives by the chairman of the committee on the organization of courts, who was also a member of the judiciary committee, and it was passed with great deliberation. This objection, If valid, applies to .the act for selecting jurors and providing for their compensation, to numerous provisions of the practice act, to the common school law, to the justices’ act, which, besides prescribing their duties generally, provides for their election, duties of the board of election, the filling of vacancies, the giving of bond, jurisdiction and practice, on most or all of which subjects there are other general statutes; and there are various other instances in which jurisdiction is given to them; such as, of tenants holding over, bastardy, etc. The act in relation to marriages (1 R. S. 362, secs. 9, 10, 11, and 12) contains the definition of and penalties for three distinct misdemeanors, besides providing an action in favor of the State to recover another penalty, and compensation for the attorney who prosecutes the suit. In short, it is difficult to say what of the entire revision would be left, if this objection prevails. ' The provision of the constitution referred to was never designed to have any such effect. Its object lias been stated. To give it the effect claimed for it, would make the *163instrument wholly impracticable, and the laws passed under it a tissue of absurdities.”
We have made a careful examination of the cases cited •and relied upon in the opinion of the majority, and have reached the conclusion, that while the most of such cases were correctly decided, they do not support the ruling in this case. A brief examination of such cases will show the •questions involved, and the grounds upon which the rulings were based.
In The State v. Wilson, 7 Ind. 516, the question was, whether under an act entitled “an act supplemental to an -act entitled ‘an act to revise, simplify and abridge the rules of practice, pleadings and forms in civil cases in the courts ■of this State,’ ” the legislature possessed the power to pre.scribe forms in criminal cases, This court correctly held that the title of the act was, in express terms, restricted to •civil cases, and that such title was not broad enough to embrace forms in criminal cases, there being an act relating to proceedings in such cases.
The question in Foley v. The State, 9 Ind. 363, was, whether •the fourteenth section of “ an act to limit the number of ■grand jurors, and to point out • the ' mode of their selection, defining their jurisdiction, and repealing all laws inconsistent therewith,” was legally connected with the subject expressed in the title. The fourteenth section was as follows: “ The grand jury shall have cognizance of felonies only ; but on •an indictment for an assault, or an assault and battery with • an intent to commit a felony, the defendant may be convicted of a lesser offence.” The question was, whether so much of such section as provided for the punishment of the lesser offence was embraced by the title. Gookins, J., who wrote the opinion of the court, was of the opinion that the subject of the act was the jurisdiction of the grand jury, and that the said clause was constitutional; but a majority of the court held otherwise.
Tire same question again came before the court in Gillespie v. The State, 9 Ind. 380, and was decided the same way. *164There was also involved the further question of whether the-seventy-third section of the act relating to criminal cases was embraced in the title, and the court held that it was, and uses the following language: “We do not discover any constitutional objection to the title under which this provision is found, which does not equally pertain more or less to the whole body of the revision. In the very nature of things, no subdivision can be more than an approximation to the constitutional requirement. The whole body of the law, and the several parts, are, in some measure, related to, and run into, each other. Such are the relations of many subordinate provisions—for example, the one now before us—that they might, perhaps, appropriately appear under any one of several titles. Where it is thus doubtful whether the seventy-third section should not have more properly appeared under some other title, the doubt must fall in favor of the action of the assembly in placing it where it is. This seventy-third section is very clearly distinguished as to title from the similar provision found in the grand jury act. There, under a title relating solely to the grand jury, is found a provision belonging to the powers and duties of traverse juries. That provision had no necessary, or even obvious, connection with the duties of the grand jury. It might not be called into action for months after that body had been discharged. Hence, it was clear that it was neither embraced in the title, nor necessarily connected with the subject-matter.”
We very fully approve the reasoning of the court in the above case. It lays down the rule, that when there is a necessary or obvious connection between a provision and the subject-matter expressed in the title, such provision will be sustained; for where that is the case no member of the legislature could be deceived as to the character of the law. No one would expect to find in a grand jury act a provision regulating the duties of traverse juries, but one would reasonably look for such a provision in the criminal act.
In The State v. Bowers, 14 Ind. 195, an act came under *165•consideration, the title to which was “ an act to amend the first section of an act entitled ‘ an act concerning licenses to vend foreign merchandise, to exhibit any caravan, menagerie, circus, rope, and wire dancing, puppet show, and legerdemain,’ •approved June 15th, 1852, and for the encouragement of agriculture, and concerning the licensing of stock and exchange brokers.” It was held, that the subject of the act was licenses, and that it was not unconstitutional, as containing more than ■one subject. But it was held, also, that as the licenses which it authorized and required were specified in the title, the act •could embrace no others, and consequently a provision in the act requiring concerts to be licensed was void.
In Mewherter v. Price, 11 Ind. 199, the title of the act was “ an act concerning promissory notes and bills of exchange.” The body of the actprovided “that allpromissory notes, bills of exchange, or other instruments of writing,” etc., ■shall be negotiable, etc. The question was, whether the provision in reference to “ other instruments of writing ’’was embraced in the title, and it was held that it was not. The court say: “We have seen that the title to the act under consideration is limited to promissory notes and bills of exchange. Its language is very explicit, and we know of no rule of construction by which it can be extended so as to embrace instruments in writing other than those which it expressly names.”
In Igoe v. The State, 14 Ind. 239, the title of the act was '“ an act for the incorporation of insurance companies, defining their powers and prescribing their duties.” The fifty-.sixth section of the act related to foreign insurance companies. The question was, whether such section was embraced 'by the title. The court held it was not, and gave as a reason for such ruling, that “ the reading of this title at once induces the conclusion that the various provisions of the act relate alone to companies to be incorporated within this State—in other words, to the incorporation, the powers, and the duties -of domestic insurance companies, and nothing else.”
The same question was involved, and was decided the same way, in the case of Grubbs v. The State, 24 Ind. 295.
*166In Spaugh v. Huffer, 14 Ind. 305, the title of the act was- “ an act providing for the election and qualification of justices of the peace, and defining their jurisdiction-, powers, and duties in civil cases.”
Section 113 of that act provides, that no constable shall purchase a judgment on the docket of any justice in the-township of the constable.
In the same volume of the code is an act entitled “ an act prescribing the number, and defining the powers and duties of constables.”
The point involved was, whether section 113 of such act was embraced by, or properly connected with, the subject of the justices’ act, and it was held that it was not.
In the act under examination, there are five specifications, of subjects of legislation, and they maybe classified as follows
1. To regulate the sale of intoxicating liquors.
2. To provide against evils resulting from any sale of . intoxicating liquors.
3. To furnish remedies for damages suffered by any person in consequence of the sale of such liquors.
4. Prescribing penalties for the violation of any of the provisions of such act.
5. To repeal all laws in conflict therewith, and declaring an emergency.
We do not mean that such specifications, or enumeration of objects, are to be regarded as so many different subjects within the meaning of the section of the constitution under examination ; for if such were the case, then the entire act would be void for embracing more than one subject. Conceding that the subject of the act is the sale of intoxicating liquors, we hold that it was competent for the legislature to. provide against the evils resulting from such sale. Such legislation is not foreign, but is germane to the subject of the act. It is just where a person of ordinary intelligence would look for and expect to find such legislation. When such is the case, the requirement of the constitution has. been fully complied with.
*167Thus far we have confined our examination of adjudged, cases to the decisions of this court. Many of the other states have constitutional provisions similar to ours, upon, which constructions have been placed by the courts of such, states. We have made 'a careful examination of such decisions, and are satisfied that a more liberal and‘less technical construction has been placed upon such provisions in such: states than in this State.
In the State of Illinois, it is provided by the constitution, that “ no private or local law shall embrace more than one-subject, and that shall be expressed in the title.”
In O’Leary v. County of Cook, 28 Ill. 534, the Supreme Court held, that under an act entitled “ an act to incorporate the North-Western University,” a section which imposed a penalty for selling liquor within four miles of such University was embraced by the title. The court say: “ It was designed for the benefit and well-being of the institution, and this is the touchstone of the constitutionality of the enactment. If its design was foreign from the subject of the law, which was the creation of, and to provide for the well-being of, an institution of learning; if the design was to protect the-community generally, from the bad influences of a particular temptation, without a particular reference to the institution, then it might be said, with much propriety, that it was-foreign and not germane to the subject of the law.”
The following cases in that State are based upon almost as liberal a rule of construction : The Belleville, etc., R. R. Co. v. Gregory, 15 Ill. 20; Firemen's, etc., Association v. Launsbury, 21 Ill. 511; and Supervisors, etc., v. The People, 25 Ill. 181.
In New York, the constitutional provision is the same as-in Illinois. In Conner v. The Mayor, etc., 1 Selden, 285, the court say: “ The design of the constitutional provision was, to prevent the uniting of various objects having no necessary or natural connection with each other, in one bill, for the purpose of combining various pecuniary interests in support of the whole, which could not be combined in favor of either by *168itself. It is plain to my mind that the statute in question is not within the mischiefs which this provision was intended to remedy, and that the objection is, therefore, not well founded.”
In The Sun Mutual Ins. Co. v. The Mayor, etc., 4 Selden, 241, the court say: “There must be but one subject, but the mode in which the subject is treated, or the reasons which influenced the legislature, could not, and need not be stated in the title, according to the letter and spirit of the constitution. I think this law is addressed to a single subject, and that is expressed in the title. Whether the description of the subject might not, with propriety, be more specific, it seems to me is a question for the legislature rather than for the courts. The purpose of the sixteenth .section was, that neither the members of the legislature, nor the public, should be misled by the title; not that the latter should embody all the distinct provisions of the bill in detail.” See Town of Fishkill v. Fishkill, etc., Co., 22 Barb. 634; Brewster v. City of Syracuse, 19 N. Y. 116; The People v. McCann, 16 N. Y. 58; The People v. Lawrence, 36 Barb. 177; Sharp v. Mayor, etc., 31 Barb. 572; Williams v. The People, 24 N. Y. 405.
In Iowa the constitutional provision is, that “ every law shall embrace but one subject, which shall be expressed in its title.”
In The State, ex rel. Weir, v. The County Judge, etc., 2 Iowa, 280, the court, in placing a construction on the above provision, say: “ The intent of this provision of the constitution was, to prevent the union, in the same act, of incongruous matter, and of objects having no connection, no relation. And with this, it was designed to prevent surprise in legislation, by having matter of one nature embraced in a bill whose. title expressed another. It is manifest, however, that there must be some limit to the division of matter into separate bills or acts. It cannot be held with reason, that each thought or step toward the accomplishment of an end or object, should be embodied in a separate act. When we find in the revenue law provisions concerning the county *169treasurer’s powers to levy upon and sell personal property as a constable, or concerning his fees, or relating to a pedler’s license; and when we see in the school law, provisions about the superintendent of public instruction, and the school fund commissioner, and about school district officers, and their bonds, and about state, arid county, and school district funds ; we are not surprised, and no one suspects a breach upon the ■constitution. These things are congruous with the end proposed. But if we should find in one of these acts, a bank charter, or some provision establishing roads, or giving the •right of way to railroads, or concerning the law of mechanics’ liens, we might well be surprised, and say, this is not what it professes. Many other instances of both these kinds might be named.”
See, to the same effect, in that state, the following cases: Santo v. The State, 2 Iowa, 165; Morford v. Unger, 8 Iowa, 82; McAunich v. The Mississippi, etc., R. R. Co., 20 Iowa, 338; Whiting v. City of Mount Pleasant, 11 Iowa, 482; State v. Squires, 26 Iowa, 340.
The constitutional provision in Kentucky is, that “ no law ■enacted by the General Assembly shall relate to more than one subject, and that shall be expressed in the title.”
In Phillips v. Covington, etc., Co., 2 Met. Ky. 219, the •court of appeals in that state was called upon to state the purpose of such provision, and to place a construction thereon. The court say: " A practice had become prevalent of •uniting in the same act of the legislature subjects which had no relation to each other, and which were wholly dissimilar and unconnected. Hence it not unfrequently happened that the title of an act gave no indication whatever of some -of the subjects to which its provisions related. And by permitting amendments to be made to the bill, by which distinct and unconnected matters might be introduced into and made a part of it, an improper influence was sometimes -brought to aid in its final passage. To remedy this evil the ■constitutional provision under consideration was adopted. Such a construction should therefore be given to it as is *170necessary to render it effectual in accomplishing the object for which it was designed. But it should not be so construed as to restrict legislation to such an extent as to render different acts necessary where the whole subject-matter is connected, and may be properly embraced in the same' act. It is not necessary for the accomplishment of the purpose contemplated to go from one extreme to the other, nor would such a course be consistent with the intention of the framers of the constitution. This prohibition should receive a reasonable and not a technical construction; and looking" to the evil intended to be remedied, it should be applied to such acts of the legislature alone as are obviously within its spirit and meaning. None of the provisions of a statute should be regarded as unconstitutional where they all relate directly or indirectly to the same subject, have a natural connection, and are not foreign to the subject expressed ini its title.”
To the same effect are the following cases in that State: Chiles v. Drake, 2 Met. Ky. 146; Louisville, etc., Co. v. Ballard, 2 Met. Ky. 165; Johnson v. Higgins, 3 Met. Ky. 566; Chiles v. Monroe, 4 Met. Ky. 72.
The constitutional inhibition in Minnesota is, “no law shall embrace more than one subject, which shall be expressed', in the title.”
In The State, ex rel. Stuart, v. Kinsella, 14 Minn. 524, the court say : “ The exigencies of legislation require that this provision should not be so strictly construed as to cripple the-legislature, by prohibiting the insertion into laws of those matters which, though they may not be specifically expressed in the title, are proper to the full accomplishment of the object so expressed; such is presumed to have been the intention of its authors; courts, therefore, give it a liberal construction. The insertion in a law of matters which may not. be verbally indicated by the title, if suggested by it, or connected with, or proper to the more full accomplishment of the object so indicated, is held to be in accordance with its spirit; but a more liberal construction cannot be given, with*171out letting in the evils which the provision was intended to exclude.”
To the same effect are The Board of Supervisors v. Heenan, 2 Minn. 330; Tuttle v. Strout, 7 Minn. 465.
Judge Cooley, in The People v. Mahaney, 13 Mich. 481, says: “ But it is insisted that the whole law is unconstitutional and void, because in violation of section 20 of article 4 of the constitution, which provides, ‘ no law shall embrace more than one object, which shall be expressed in its title.' The history and purpose of this constitutional provision are too well understood to require any elucidation at our hands. The practice ofbringingtogetherintoonebill subjects diverse in their nature, and having no necessary connection, with a. view to combine in their favor the advocates of all, and thus secure the passage of several measures, no one of which could succeed upon its own merits, was one both corruptive of the legislator and dangerous to the state. It was scarcely more so, however, than another practice, also intended to be-remedied by this provision, by which, through dexterous management, clauses were inserted in bills of which the titles gave no intimation, and their passage secured through legislative bodies whose members were not generally aware of their intention and effect. There was no design by this clause to embarrass legislation by making laws unnecessarily restrictive in their scope and operation, and thus multiplying their number but the framers of the constitution meant to put an end to legislation of the vicious character referred to, which was little less than a fraud upon the public, and to require that in every case the proposed measure should stand upon its own merits, and that the legislature should be fairly satisfied of its design when required to pass upon it.”
The ruling in the above case was fully approved in the subsequent case of Ryerson v. Utley, 16 Mich. 269, and the same learned judge, in delivering the opinion of the court, refers to and fully approves the language quoted from the-Kentucky case, supra.
*172In Fletcher v. Oliver, 25 Ark. 289, the Supreme Court say: “The first constitutional objection is, that the act embraces more than one subject in the same title. The title of the act is ‘ for opening and regulating roads and highways.’ Under this title may be included every act necessary to carry into effect or accomplish the design. The object of this clause was to prevent combinations, by which various and distinct subjects of legislation should gain support, which they could not if presented separately.”
The constitution of Western Virginia provides, that “ no law shall embrace more than one subject, which shall be expressed in its title.”
The Supreme Court of that State, in Cutlip v. Sheriff, etc., 3 West Va. 588, say: “ The object of this provision was to guard against the enactment of laws by a sort of fraud upon the legislature by including in an act for one purpose, which was stated in its title, other and different objects, not so stated, and of which nothing was often known save by a few interested in the bill. * * * Another important object was to secure a fair and impartial consideration of each subject by making it stand or fall on its merits, instead of having it carried against the wishes of the majority, often by having it tacked to some important measure it might be difficult or disastrous to defeat.”
The Supreme Court of Kansas, in Bowman v. Cockrill, 7 Kansas, 311, say: “Section 16, article 2 of the constitution should be liberally construed, otherwise the legislature would be confined within such narrow rules that they would be greatly embarrassed in the proper and legitimate exercise of their legislative functions. ‘No bill shall contain more than one subject, which shall be clearly expressed in its title ;’ but this subject may be broad and comprehensive, or it may be narrow and limited.”
In Robinson v. The State, 15 Texas, 311, the Supreme Court, ■in speaking of the constitutional inhibition, that no law should embrace more than one subject, which should be expressed in its title, said, that such provision should not receive a far*173fetched and strained construction, but should be liberally construed.
The question came before the Court of Appeals in the State of Maryland, in Davis v. The State, 7 Md. 151. The provision of the constitution of that state is, “ Every law enacted by the legislature shall embrace but one subject, and that shall be described by the title.” Judge Mason, delivering the opinion of the court, says : “ The object of this constitutional provision is obvious and highly commendable. A practice had crept into our system of legislation, of engrafting, upon subjects of great public benefit and importance, for local or selfish purposes, foreign and often pernicious matters, and rather than endanger the main subject, or for the purpose of securing new strength for it, members were often induced to sanction and actually vote for such provisions, which if they were offered as independent subjects, would never have received their support. In this way the people of our state have been frequently inflicted with evil and injurious legislation. Besides, foreign matter has often been stealthily incorporated into a law, during the haste and confusion always incident upon the close of the sessions of legislative bodies, and it has not unfrequently happened, that in this way the statute books have shown the existence of enactments, that few of the members of the legislature knew anything of before. To remedy such and similar evils, was this provision inserted into the constitution, and we think wisely inserted. We are not prepared to say, that a whole law, otherwise constitutional, would be rendered void by the introduction of a single foreign or irrelevant subject into it, and where such subject was not indicated in the title. In such a case the irrelevant matter would be rejected as void, while the principal subject of the law would be supported, if properly described in the title. But if an act of assembly be composed of a number of discordant and dissimilar subjects, so that no one could be clearly recognized as the controlling or principal one, the whole law would be void.”
*174To the same effect is the case of Keller v. The State, 11 Md. 525.
The remarkable unanimity as to the object and true rule ■of construction of the several constitutional provisions, in the several states named, will strike the most casual observer. It is held in all such cases that such provisions should receive •a liberal construction, and that no law should be held void unless it comes clearly within the mischief intended to be remedied. Nor should it be overlooked or forgotten that our constitutional provision is broader and more comprehensive than that in any other state, and should, therefore, receive a more liberal and beneficial construction. In all the quotations which we have made from the constitutions of other states, the language has been, with slight verbal changes, that “every law shall embrace but one subject, which shall be expressed in the titlewhile the provision in our constitution is, “ Every act shall embrace but one subject and matters properly connected therewith ; which subject shall be expressed in the title.” Why did the framers of our constitution add the words “ and matters properly connected therewith?” The plain and obvious purpose was to enlarge the section and make it more comprehensive. In the other states, the constitutional inhibition is, that every act shall embrace but one subject, while here every act shall ■embrace but one subject, but it may contain provisions on .all matters properly connected with the subject indicated in the title.
But we call especial attention to the last clause of the sentence, and that is, “ which subject shall be expressed in the title.” There need be nothing expressed in the title but the one subject. Thematters properly connected therewith need ■not be expressed in the title. What was meant by the framers of the constitution by the words “and matters properly connected therewith ?” It was intended that the “ matters” should be congruous with, and not dissimilar from, the subject of théact; that they should be germane, and not •foreign to the principal purpose of the law.
*175The Supreme Court of Minnesota say: “The insertion in •a law of matters which may not be verbally indicated by the title, if suggested by it, or connected with, or proper to the more full accomplishment of the object so indicated, is held to be in accordance with its spirit.” Is not the consumption •of liquor properly connected with its sale? For what other purpose is it sold ? Is not intoxication the natural, legitimate, ■ and almost invariable result of the sale and consumption of .intoxicating liquor ? Is not the punishment of intoxication ■necessary to the full accomplishment of the main purpose designed by the legislature ? What was that purpose ? 'Was it not to diminish, instead of to increase, the evils resulting from the sale of intoxicating liquors ?
This court, in Grubbs v. The State, supra, in plain and undoubted language, declared the purpose for which this provision was inserted in the organic law, and that was to prevent the union in one'act of incongruous, dissimilar, and unconnected subjects.
The Court of Appeals of Kentucky say that the-inhibition -of the constitution should receive a “ reasonable and not a technical construction : and looking to the evil intended to be remedied, it should be applied to such acts of the legislature alone as are obviously within its spirit and meaning.”
Does the ninth section obviously come within the spirit and meaning of our constitution? We think it does not. No member of the legislature could have been deceived or misled into the support of the bill. The provision is just where any person seeking for such a law would expect to find it, in an act regulating the sale of intoxicating liquors and providing against the evils resulting therefrom. Then what breach has been made in our organic law? What infraction of the constitution can there be when the section is within neither the spirit or obvious meaning of the constitution, nor the evils intended to be remedied?
The late judges of this court, in Bright v. McCullough, supra, laid down a reasonable, liberal, and remedial rule of ■construction of the section in question, which would not *176embarrass legislation, but would effectually remedy the evils intended by the framers of the constitution. This court, as-at present constituted, in the subsequent case of Shoemaker v. Smith, supra, fully and in express terms approved and followed such ruling. The ruling in these cases is in entire accord with the decisions in all the other states that have similar constitutional provisions. Believing that the rule laid down in the opinion of the majority of the court is not in harmony with the current and weight of authority, and spirit and meaning of the constitution, we have felt constrained to-express our dissent from such ruling.
Opinion filed November term, 1873; petition for a rehearing overruled May term, 1874.